DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on November 26, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–8 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification. 
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 5 and 6 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0084071 (published Mar. 27, 2014) (Einman et al. hereinafter referred to as “Einman”) in view of 2012/0188574 (published Jul. 26, 2012) (Armstrong et al. hereinafter referred to as “Armstrong”).
Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0084071 (published Mar. 27, 2014) (Einman et al. hereinafter referred to as “Einman”) in view of 2012/0188574 (published Jul. 26, 2012) (Armstrong et al. hereinafter referred to as “Armstrong”) and further in view of 2014/0293336 (published Oct. 2, 2014) (“Endo”).
Claims 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0084071 (published Mar. 27, 2014) (Einman et al. hereinafter referred to as “Einman”) in view of 2012/0188574 (published Jul. 26, 2012) (Armstrong et al. hereinafter referred to as “Armstrong”), further in view of 2014/0293336 (published Oct. 2, 2014) (“Endo”) and further in view of 5,524,993 (“Durst”).
With respect to claim 1, Einman discloses a card issuing system (¶ [0021]; Fig. 1 – see at least element 100, smart card printing and encoding system …) including a card issuing device that issues cards (Fig. 1 – see at least element 108, smart card printing device 108 …) and a host device connected to the card issuing device (¶ [0021]; Fig. 1 – wherein the client devices 102A-N may be computing devices operated by end users to use an integrated smart card printing and encoding process …), the host device comprising: 
an application (Fig. 2A – see at least element 210 ‘Application’ …) executor to select card printing wherein the client device 202 runs an application 210 that can be used to provide data (e.g., printing data 212 and encoding data 214) for printing and encoding a smart card 110. (An example user interface for such an application is shown in FIG. 4 …); and 
a driver (Fig. 2A – see at least element 220 ‘Printer Driver’ …) executor to transmit the card printing wherein the client device 202 also includes a printer driver 220 that processes the printing data 212 and the encoding data 214 to generate an integrated data stream 222. The integrated data stream 222 facilitates integrated printing and encoding of the smart card 110 …), and 
the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …) comprising: 
a setting acquirer to acquire the card printing wherein the smart card printing device 108 uses information obtained from the client devices 102A-N, the server 106, both the client devices 102A-N and the server 106, or from some other source to print information on a smart card 110 …); and 
a printer to perform printing on the cards using the card printing wherein the card printer 240 prints on a surface of the smart card 110, and the card encoder 250 writes data to the smart card storage 112. As shown, the card encoder 250 also can read data from the smart card storage 112. For example, the card encoder 250 can read data after an encoding operation to confirm that the data has been encoded properly. As another example, the card encoder 250 can read data (e.g., a card ID) that was stored on the card (e.g., by the card manufacturer) prior to performing an encoding operation. The command coordinator can log or send notifications about success or failure of printing and encoding operations. For example, the command coordinator can send a notification of success if the printing operation and encoding operation for the smart card 110 both succeed. The command coordinator can then take action (or send a notification to cause some other system component to take action) based on the success or failure of the printing and encoding actions …).
However, Einman fails to explicitly disclose printing setting data corresponding to a state of the card issuing device.
Armstrong, working in the same field of endeavor, recognizes this problem and teaches printing setting data corresponding to a state of the card issuing device (¶ [0039 and 0055]; wherein the print setting data corresponds to the state if the printer wherein if the base print settings data (e.g., Base PT 603) indicates that the initially selected option for borderless printing is "off," the base print capabilities data (e.g., Base PC 605) generated based on the base printing settings data (e.g., Base PT 603) will indicate that the capabilities for the paper size setting are Letter, Legal, A5, A4, B5, L 89.times.127 mm, 2L 127.times.178 mm, Hagaki 100.times.148 mm, Hagaki 2 200.times.148 mm, Choukei 3 120.times.235 mm, Choukei 4 90.times.205 mm, Youkei 4 105.times.235 mm, Youkei 6 98.times.190 mm, Credit Card 2.13.times.3.39 in 54.times.86 mm, Card 2.16.times.3.58 in 55.times.91 mm, CD-R tray B, and Custom. If a user sets borderless printing to "on" via the user interface, delta print setting data (e.g., .DELTA.PT 607) is generated that indicates that the option for borderless printing is changed to "on." The delta print setting data (e.g., .DELTA.PT 607) is sent to the printer driver, which returns updated print settings data (e.g., Resulting PT 613). The updated print settings data (e.g., Resulting PT 615) is then sent to the printer driver with a request for updated print capabilities data …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman to apply print setting data corresponding to a state of the card issuing device as taught by Armstrong since doing so would have predictably and advantageously allows the parts of the user interface that are not associated with the changed print capabilities may be maintained in their current state, thus avoiding unnecessary changes to the user interface, which may save time and computing resources (see Armstrong at least ¶ [0046]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …). However Einman fails to explicitly disclose printing setting data includes a setting value for appropriate printing based on a state of consumables for printing.
Armstrong, working in the same field of endeavor, recognizes this problem and teaches printing setting data includes a setting value for appropriate printing (¶ [0039 and 0055]; wherein the print setting data corresponds to the state if the printer wherein if the base print settings data (e.g., Base PT 603) indicates that the initially selected option for borderless printing is "off," the base print capabilities data (e.g., Base PC 605) generated based on the base printing settings data (e.g., Base PT 603) will indicate that the capabilities for the paper size setting are Letter, Legal, A5, A4, B5, L 89.times.127 mm, 2L 127.times.178 mm, Hagaki 100.times.148 mm, Hagaki 2 200.times.148 mm, Choukei 3 120.times.235 mm, Choukei 4 90.times.205 mm, Youkei 4 105.times.235 mm, Youkei 6 98.times.190 mm, Credit Card 2.13.times.3.39 in 54.times.86 mm, Card 2.16.times.3.58 in 55.times.91 mm, CD-R tray B, and Custom. If a user sets borderless printing to "on" via the user interface, delta print setting data (e.g., .DELTA.PT 607) is generated that indicates that the option for borderless printing is changed to "on." The delta print setting data (e.g., .DELTA.PT 607) is sent to the printer driver, which returns updated print settings data (e.g., Resulting PT 613). The updated print settings data (e.g., Resulting PT 615) is then sent to the printer driver with a request for updated print capabilities data …) based on a state of consumables for printing (¶ [0027]; wherein the printer driver 150 also communicates with the printing device 180 about the status of the printing device (e.g., paper, level, ink level, toner level, errors, selected paper size, colors) …). 
 At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman to apply print setting data includes a setting value for appropriate printing based on a state of consumables for printing as taught by Armstrong since doing so would have predictably and advantageously allows the parts of the user interface that are not associated with the changed print capabilities may be maintained in their current state, thus avoiding unnecessary changes to the user interface, which may save time and computing resources (see Armstrong at least ¶ [0046]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 2 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …) and the application executor (Fig. 2A – see at least element 210 ‘Application’ …). However Einman fails to explicitly disclose a consumable information acquirer that acquires information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer.
Armstrong, working in the same field of endeavor, recognizes this problem and teaches a consumable information acquirer that acquires information on the consumables (¶ [0027]; wherein the printer driver 150 also communicates with the printing device 180 about the status of the printing device (e.g., paper, level, ink level, toner level, errors, selected paper size, colors) …), and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer (¶ [0028 and 0029]; wherein the printer driver 150 also adjusts the configuration of the settings of the printing device 180 and tracks the capabilities of the settings. Settings include, but are not limited to, media size, borderless printing, duplexing, media type, resolution, colors, orientation, copying, collating, media quality, print quality, and margins. An option defines a configuration for a setting (e.g., gray scale is an option for color, letter size is an option for media size, landscape is an option for orientation), and a set of some or all of the available options for a setting are the capabilities of the respective setting. The printer driver 150 may be configured with the relationships between the settings, capabilities, and the selected settings options of the printing device 180. Thus, the printer driver 150 can determine which print capabilities are or are not available based on the selected options of one or more settings and determine which setting options are constrained based on the selected options of one or more other settings …)
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman to acquire information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer as taught by Armstrong since doing so would have predictably and advantageously allows the parts of the user interface that are not associated with the changed print capabilities may be maintained in their current state, thus avoiding unnecessary changes to the user interface, which may save time and computing resources (see Armstrong at least ¶ [0046]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, (drawn to a method) the proposed combination of Einman in view of Armstrong, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 6, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 6.
Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0084071 (published Mar. 27, 2014) (Einman et al. hereinafter referred to as “Einman”) in view of 2012/0188574 (published Jul. 26, 2012) (Armstrong et al. hereinafter referred to as “Armstrong”) and further in view of 2014/0293336 (published Oct. 2, 2014) (“Endo”).
With respect to claim 3, which claim 2 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …). However neither Einman nor  Armstrong  appears to explicitly disclose consumables represent an ink ribbon for printing on the cards, and a state of the card issuing device includes at least a type of the cards to be printed by the printer or a state of the ink ribbon mounted on the printer.
Endo, working in the same field of endeavor, recognizes this problem and teaches consumables represent an ink ribbon for printing on the cards (¶ [0037]; wherein the tape printing device 3 is configured in such a way that a cartridge 9 can be installed in and removed from the tape printing device 3. The cartridge 9 includes a tape-like member 6, an ink ribbon, not shown, a platen roller, and a cartridge case accommodating these components …), and 
a state of the device includes at least a type of the cards to be printed by the printer or a state of the ink ribbon mounted on the printer (¶¶ [0049, 0050 and 0096]; wherein the cartridge information includes, for example, tape color information, tape gloss information, tape pattern design information, initial tape length information, tape length information, tape width information, tape material information, tape thickness information, cutting characteristic information, ribbon color information, initial ribbon length information, ribbon length information, print condition information, medium category information, and the like. The tape color information is information about the color of the print surface of the tape-like member 6. The tape color information is expressed, for example, by 8-bit values respectively indicating the diffuse reflectance of each of RGB colors, and 8 bits of alpha channel indicating the transmittance for a transparent tape. The light source incident angle of diffuse reflection may be preferably 30 to 70 degrees, and for example, 60 degrees, if the direction of a tape normal line is 90 degrees. Instead of or in addition to the 8 bits each for RGB, 8 bits of CYMK (subtractive color process) may be used to express the tape color information. Also, the tape color information may include color space information indicating color range and color temperature of white points …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman in view of Armstrong to apply consumables represent an ink ribbon for printing on the cards, and a state of the card issuing device includes at least a type of the cards to be printed by the printer or a state of the ink ribbon mounted on the printer as taught by Endo since doing so would have predictably and advantageously allows the user can easily grasp the length of the tape-like member and the ink ribbon remaining in the cartridge installed in the tape printing device (see Endo at least ¶ [0021]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 3 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …) and the application executor (Fig. 2A – see at least element 210 ‘Application’ …). However Einman fails to explicitly disclose a consumable information acquirer that acquires information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer.
Armstrong, working in the same field of endeavor, recognizes this problem and teaches a consumable information acquirer that acquires information on the consumables (¶ [0027]; wherein the printer driver 150 also communicates with the printing device 180 about the status of the printing device (e.g., paper, level, ink level, toner level, errors, selected paper size, colors) …), and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer (¶¶ [0028 and 0029]; wherein the printer driver 150 also adjusts the configuration of the settings of the printing device 180 and tracks the capabilities of the settings. Settings include, but are not limited to, media size, borderless printing, duplexing, media type, resolution, colors, orientation, copying, collating, media quality, print quality, and margins. An option defines a configuration for a setting (e.g., gray scale is an option for color, letter size is an option for media size, landscape is an option for orientation), and a set of some or all of the available options for a setting are the capabilities of the respective setting. The printer driver 150 may be configured with the relationships between the settings, capabilities, and the selected settings options of the printing device 180. Thus, the printer driver 150 can determine which print capabilities are or are not available based on the selected options of one or more settings and determine which setting options are constrained based on the selected options of one or more other settings …)
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman to acquire information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer as taught by Armstrong since doing so would have predictably and advantageously allows the parts of the user interface that are not associated with the changed print capabilities may be maintained in their current state, thus avoiding unnecessary changes to the user interface, which may save time and computing resources (see Armstrong at least ¶ [0046]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0084071 (published Mar. 27, 2014) (Einman et al. hereinafter referred to as “Einman”) in view of 2012/0188574 (published Jul. 26, 2012) (Armstrong et al. hereinafter referred to as “Armstrong”), further in view of 2014/0293336 (published Oct. 2, 2014) (“Endo”) and further in view of 5,524,993 (“Durst”).
With respect to claim 4, which claim 3 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …). However neither Einman, Armstrong nor Endo appears to explicitly disclose wherein the setting value includes a strobe value that is a value of a timing when a print head used for printing using the ink ribbon is operated.
Durst, working in the same field of endeavor, recognizes this problem and teaches wherein the setting value includes a strobe value that is a value of a timing when a print head used for printing using the ink ribbon is operated (Col. 3, lines 16–29, Fig. 2 – see at least step 34, 36, 38, 40 and 42; ; wherein the microprocessor 18 proceeds to block 38 to adjust the strobe time value determined at block 36 for the setting of the printing contrast. More particularly, at block 38, the microprocessor 18 determines the difference between the measured contrast setting and a reference value for the contrast setting and multiplies this difference by a linear scaling factor of, for example, 20 microseconds/unit so as to provide an offset for the contrast setting which is added to the strobe time value. When the measured contrast setting is higher than the reference contrast setting, the offset is positive so as to increase the strobe time of the printhead. Whereas, when the measured contrast setting is lower than the reference contrast setting, the offset calculated at block 38 is negative so as to decrease the strobe time value …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman in view of Armstrong and further in view of Endo to apply setting value includes a strobe value that is a value of a timing when a print head used for printing using the ink ribbon is operated as taught by Durst since doing so would have predictably and advantageously allows to control that varies the strobe time for the printhead of the barcode printer based on a number of measured operating variables and that adjusts the print speed based upon the adjusted printhead strobe time (see Durst at least Col. 1, lines 36–50).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 4 is incorporated, Einman disclose  the card issuing device (Fig. 1 – see at least element 108, smart card printing device 108 …) and the application executor (Fig. 2A – see at least element 210 ‘Application’ …). However Einman fails to explicitly disclose a consumable information acquirer that acquires information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer.
Armstrong, working in the same field of endeavor, recognizes this problem and teaches a consumable information acquirer that acquires information on the consumables (¶ [0027]; wherein the printer driver 150 also communicates with the printing device 180 about the status of the printing device (e.g., paper, level, ink level, toner level, errors, selected paper size, colors) …), and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer (¶¶ [0028 and 0029]; wherein the printer driver 150 also adjusts the configuration of the settings of the printing device 180 and tracks the capabilities of the settings. Settings include, but are not limited to, media size, borderless printing, duplexing, media type, resolution, colors, orientation, copying, collating, media quality, print quality, and margins. An option defines a configuration for a setting (e.g., gray scale is an option for color, letter size is an option for media size, landscape is an option for orientation), and a set of some or all of the available options for a setting are the capabilities of the respective setting. The printer driver 150 may be configured with the relationships between the settings, capabilities, and the selected settings options of the printing device 180. Thus, the printer driver 150 can determine which print capabilities are or are not available based on the selected options of one or more settings and determine which setting options are constrained based on the selected options of one or more other settings …)
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Einman to acquire information on the consumables, and determines a state of the device based on the information on the consumables acquired by the consumable information acquirer as taught by Armstrong since doing so would have predictably and advantageously allows the parts of the user interface that are not associated with the changed print capabilities may be maintained in their current state, thus avoiding unnecessary changes to the user interface, which may save time and computing resources (see Armstrong at least ¶ [0046]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–8 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Hattori (2014/0327930)
Describes status information representing the status of a device which performs predetermined processing is acquired from the device. The acquired status information is stored in a memory. The status information is output in response to input of a request to output the status information of the device. When the request is input after the lapse of the first time from the time corresponding to acquisition of the status information stored in the memory, status information is newly acquired from the device in accordance with the request, and the status information already stored in the memory before the input of the request is output.
Higashi et al. (2014/0132967)
Describes a card printing device may include a card conveying mechanism which conveys the card through a card conveying passage; a printing mechanism which transfers and prints ink applied to an ink ribbon on the card which is conveyed along the card conveying passage; and a print control section which controls printing on the card. The print control section may divide a printing image into a plurality of divided images in a conveyance direction of the card, rearrange an arrangement order of the divided images in the conveyance direction, control the card conveying mechanism to move the card forward or backward so that the divided images are printed on the card in a rearranged order and, so that the card is printed with the divided images in an original arrangement order before having been rearranged and then, perform printing on the card by the printing mechanism.
Fischer (2016/0023473)
Describes an image to be printed on a surface of a substrate that forms, or will be used in, a personalized security document is generated. The image to be printed is then sliced, divided, separated, etc. into a plurality of separate image portions. Each of the separate image portions is then printed onto the substrate. Together, the separate printed image portions form the desired image on the substrate. Each image portion contains only a portion of any confidential or personal information. Each separate image portion is printed using separate sections of a single print ribbon. Since each image portion is printed using a different section of the print ribbon, each ribbon section contains only a portion of any confidential or personal information. This makes it difficult for someone to obtain the confidential or personal information from just a brief or casual glance at the used print ribbon.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672